Citation Nr: 1422173	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  11-02 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for a low back condition.

2.  Whether new and material evidence has been received to reopen a claim for a tinnitus, to include whether service connection for tinnitus should be granted.

3.  Whether new and material evidence has been received to reopen a claim for a left knee condition.

4.  Whether new and material evidence has been received to reopen a claim for a right knee condition.

5.  Entitlement to service connection for bilateral pes planus.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Martinez, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1998 to September 2001.  According to his DD Form 214, his military occupational specialty (MOS) was Infantryman.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  A February 2010 rating decision denied the Veteran's service connection claims for tinnitus and conditions of the low back, left knee, and right knee.  A January 2009 rating decision denied the Veteran's service connection claim for bilateral pes planus.

The issue of entitlement to service connection for metatarsalgia secondary to bilateral pes planus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See February 2010 Statement from the Veteran.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to service connection for conditions of the low back, left knee, right knee, and bilateral pes planus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

FINDINGS OF FACT

1.  In a December 2006 rating decision, the RO denied a claim of service connection for a low back condition.  That decision became final because the Veteran did not submit new and material evidence within one year of the date on which it was issued or perfect an appeal.  

2.  In a January 2009 rating decision, the RO reopened a claim for service connection for a low back condition, but denied service connection because the evidence did not show that the Veteran had a current disability which was incurred in or aggravated by service.  The January 2009 rating decision became final because the Veteran did not submit new and material evidence within one year of the date on which it was issued or perfect an appeal.

3.  Evidence received since the January 2009 rating decision raises a reasonable possibility of substantiating the claim of service connection for a low back condition.

4.  In a December 2006 rating decision, the RO denied the a claim of service connection for tinnitus because there was no evidence of a current disability.  The December 2006 rating decision became final because the Veteran did not submit new and material evidence within one year or perfect an appeal.

5.  Evidence received since the December 2006 rating decision raises a reasonable possibility of substantiating the claim of service connection for tinnitus.

6.  In a September 2002 rating decision, the RO denied a claim of service connection for a bilateral knee condition.  That decision became final because the Veteran did not submit new and material evidence within one year of the date on which it was issued or perfect an appeal.  

7.  In an December 2006 rating decision, the RO denied a claim of service connection for a left knee condition.  That decision became final because the Veteran did not submit new and material evidence within one year of the date on which it was issued or perfect an appeal.  

8.  In a January 2009 rating decision, the RO reopened the Veteran's claim for a left knee condition, but denied service connection for a bilateral knee condition based on the absence of evidence of a current condition related to service.  The January 2009 rating decision became final because the Veteran did not submit new and material evidence within one year of the date on which it was issued or perfect an appeal.

9.  Evidence received since the January 2009 rating decision raises a reasonable possibility of substantiating the claim of service connection for a left knee condition.

10.  Evidence received since the January 2009 rating decision raises a reasonable possibility of substantiating the claim of service connection for a right knee condition.

11.  The Veteran has tinnitus that is related to service.


CONCLUSIONS OF LAW

1.  The January 2009 rating decision, which denied the Veteran's claim of service connection for a low back condition, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2013). 

2.  Evidence submitted subsequent to the January 2009 denial of service connection for a low back condition is new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The December 2006 rating decision, which denied the Veteran's claim of service connection for tinnitus, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2013). 

4.  Evidence submitted subsequent to the December 2006 denial of service connection for tinnitus is new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

5.  The January 2009 rating decision, which denied the Veteran's claim of service connection for a bilateral knee condition, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2013). 

6.  Evidence submitted subsequent to the January 2009 denial of service connection for a bilateral knee condition, in support of the Veteran's service connection claim for a left knee condition, is new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

7.  Evidence submitted subsequent to the January 2009 denial of service connection for a bilateral knee condition, in support of the Veteran's service connection claim for a right knee condition, is new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

8.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Also, specific notice is required in claims to reopen.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Board is granting in full the benefit sought on appeal regarding the Veteran's service connection claim for tinnitus, and it is finding sufficient evidence to reopen his claims for conditions of the low back, left knee, and right knee.  Accordingly, assuming, without deciding, that any error was committed regarding the duties to notify and assist on these claims, such error was harmless and will not be discussed.

II.  New and Material Evidence

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When a Veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Consideration is not limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Regardless of whether the RO reopened a veteran's claim, the Board must decide the threshold issue of whether the evidence is new and material before addressing the merits of a claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); Barnett, 83 F.3d at 1380.

Low Back Condition

In a December 2006 rating decision, the RO denied the Veteran's claim of service connection for a low back condition because there was no evidence of a current disability.  The Veteran was notified of that decision and his appellate rights, but did not appeal or submit any new and material evidence within one year of that decision.  That decision is final.  See 38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1103; Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242 (2010).

In October 2007, the Veteran submitted a claim to reopen.  In a January 2009 rating decision, the RO reopened the claim but denied service connection because the evidence did not show that the Veteran's current disability was incurred in or aggravated by service.  The January 2009 rating decision became final because the Veteran did not submit new and material evidence within one year or perfect an appeal.  See 38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1103; Bond, 659 F.3d at 1362; Buie, 24 Vet. App. at 251.

In September 2009, the Veteran submitted a claim to reopen.  A February 2010 rating decision reopened the claim but denied service connection.  

The January 2009 rating decision is the last final denial of the claim.  Evidence added to the record since the January 2009 denial includes, in relevant part, diagnoses of chronic low back strain in a January 2011 VA examination and lumbar degenerative disease in a May 2013 private examination.  The May 2013 private examiner also furthered a positive opinion on the relationship between the Veteran's current condition and service.
   
The Board finds that the Veteran's diagnoses regarding his back and the positive nexus opinion provided by the May 2013 private examiner are "new" and "material" evidence.  This is new evidence which has not been previously submitted or considered.  Furthermore, because the claim was previously denied based on the absence of evidence of a current condition or a relationship to service, this new evidence relates to an unestablished fact necessary to substantiate the claim and raises the possibility of reasonably substantiating the claim if it were to be reopened.  Accordingly, the Board finds that new and material evidence has been submitted, and the Veteran's claim for service connection for a low back condition will be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Tinnitus

In a December 2006 rating decision, the RO denied the Veteran's claim of service connection for tinnitus because there was no evidence of a current disability.  In October 2007, the Veteran submitted a statement seeking to reopen the claim.  In December 2007, he also submitted a statement, which the RO characterized as a notice of disagreement and for which it issued a statement of the case in May 2008.  The Veteran did not perfect an appeal or submit new and material evidence within one year of the December 2006 rating decision and the December 2006 rating decision became final.  See 38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1103; Bond, 659 F.3d at 1362; Buie, 24 Vet. App. at 251.

In September 2009, the Veteran submitted a claim to reopen.  A February 2010 rating decision reopened the claim but denied service connection.  

The December 2006 rating decision is the last final denial of the claim.  Evidence added to the record since the December 2006 denial includes, in relevant part, a private audiology treatment record-received in June 2013-which states that the Veteran suffers from constant tinnitus.  In addition, in an April 2010 notice of disagreement, the Veteran stated that he has constant ringing in his ears. 
   
The Board finds that this diagnosis and the Veteran's statement are "new" and "material" evidence.  This is new evidence which has not been previously submitted or considered.  Furthermore, because the claim was previously denied based on the absence of evidence of a current condition, this new evidence relates to an unestablished fact necessary to substantiate the claim and raises the possibility of reasonably substantiating the claim if it were to be reopened.  Accordingly, the Board finds that new and material evidence has been submitted, and the Veteran's claim for service connection for a tinnitus will be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Left and Right Knee Conditions

In a September 2002 rating decision, the RO denied the Veteran's claim of service connection for a bilateral knee condition because there was no evidence of residuals of left knee pain in service or after service.  The Veteran was notified of that decision and his appellate rights, but did not appeal or submit any new and material evidence within one year of that decision.  That decision is final.  See 38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1103; Bond, 659 F.3d at 1362; Buie, 24 Vet. App. at 251.

In August 2006, the Veteran submitted a service connection claim for a left knee condition.  In a December 2006 rating decision, the RO denied service connection.  The December 2006 rating decision became final because the Veteran did not submit new and material evidence within one year of the date on which it was issued or perfect an appeal.  See 38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1103; Bond, 659 F.3d at 1362; Buie, 24 Vet. App. at 251.

In October 2007, the Veteran submitted a claim to reopen his service connection claim for a left knee condition.  A January 2009 rating decision reopened the Veteran's claim but denied service connection for a bilateral knee condition based on the absence of evidence of a current condition related to service.  The January 2009 rating decision became final because the Veteran did not submit new and material evidence within one year of the date on which it was issued or perfect an appeal.  See 38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1103; Bond, 659 F.3d at 1362; Buie, 24 Vet. App. at 251. 

In September 2009, the Veteran submitted a claim to reopen, referencing problems with his knees.  In a February 2010 statement, he clarified that he sought service connection for a bilateral knee condition.  A February 2010 rating decision denied reopening the Veteran's claims for conditions of his left and right knees; a July 2013 supplemental statement of the case subsequently reopened the claims and denied service connection.

The January 2009 rating decision is the last final denial of the claims.  Evidence added to the record since the January 2009 denial includes, in relevant part, a private treatment record and a therapy treatment note from February 2010 which reflect diagnoses of patellofemoral syndrome.  In a January 2011 VA examination, the Veteran was also diagnosed with patellofemoral syndrome.  In addition, in a May 2013 private examination, the Veteran was diagnosed with chondromalacia of the knees.  The May 2013 private examiner also furthered a positive opinion on the relationship between the Veteran's current knee conditions and service.
   
The Board finds that the Veteran's diagnoses regarding his knees and the positive nexus opinion provided by the May 2013 private examiner are "new" and "material" evidence.  This is new evidence which has not been previously submitted or considered.  Furthermore, because the claim was previously denied based on the absence of evidence of a current condition or a relationship to service, this new evidence relates to unestablished facts necessary to substantiate the claims and raises the possibility of reasonably substantiating the claims if they were to be reopened.  Accordingly, the Board finds that new and material evidence has been submitted, and the Veteran's claims for service connection for left and right knee conditions will be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

III.  Service Connection

Having reopened the Veteran's claim of service connection for tinnitus, the Board must now determine whether the reopened claim of entitlement to service connection may be granted on the merits, de novo.  Given the favorable disposition, the Veteran will not be prejudiced by the Board action in considering the matter on the merits.  Hickson v. Shinseki, 23 Vet. App. 394(2010); Bernard v. Brown, 4 Vet. App. 384, 394(1993). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet. App. 247 (1999).  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay observable events or the presence of a disability or symptoms of a disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).

The Veteran says he has tinnitus and ringing in his ears, which he attributes to noise exposure in service.  The Veteran's DD Form 214 confirms his military occupation specialty (MOS) was infantryman.  He claims service connection is warranted.

The Veteran's service treatment records are silent for any diagnosis or treatment of any hearing-related condition.  He was afforded a VA examination in December 2009.  In it, the Veteran reported that he served as a scout sniper and was exposed to noise related to it, has constant tinnitus, and has had it since service.  The Veteran also denied post-service occupational or recreational noise exposure.  The examiner found that the Veteran's current level of hearing does not support his claim of noise-induced tinnitus; the etiology remains unknown or a matter of pure speculation; and it is less likely as not that the tinnitus is caused by or the result of noise exposure in service.

A private audiology treatment letter-received in June 2013-states that the Veteran underwent audiological testing and tinnitus screenings, and that he suffers from constant tinnitus, but has normal hearing thresholds.  The examiner considered the Veteran's reports of exposure to loud noises in service around guns, mortars, and aircraft, and stated that due to this excessive noise exposure in service, severe tinnitus has been occurring since 1999.   

The Veteran is competent to provide a diagnosis of tinnitus because it does not involve a complex medical question.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Veteran is competent to report experiencing tinnitus since service.  For VA purposes, tinnitus is the type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, if a veteran reports ringing in his ears, then a diagnosis of tinnitus is generally provided without further examination.  In addition to the diagnosis of tinnitus being reliant upon lay statements, the etiology of the disorder is similarly reliant upon them.  The date that a veteran reports that the tinnitus symptoms began is generally accepted as the date that the disorder began, without further examination, unless there is something in the record that would call the Veteran's statement into question. 

The Board acknowledges the opinion provided by the VA examiner; however, considering the Veteran's in-service noise exposure (given his MOS as infantryman), the findings in the private audiology treatment letter, and his credible assertions regarding the onset of tinnitus in service, the evidence shows that the Veteran has experienced tinnitus since service.  Resolving all doubt in favor of the Veteran, service connection for tinnitus is warranted.


ORDER

New and material evidence to reopen a claim of entitlement to service connection for a low back condition has been received; the appeal is granted to this extent.

New and material evidence to reopen a claim of entitlement to service connection for tinnitus has been received; the appeal is granted to this extent.

New and material evidence to reopen a claim of entitlement to service connection for a left knee condition has been received; the appeal is granted to this extent.

New and material evidence to reopen a claim of entitlement to service connection for a right knee condition has been received; the appeal is granted to this extent.

Service connection for tinnitus is granted.


REMAND

Further development is required prior to adjudicating the Veteran's claims for service connection for the low back and bilateral knee disabilities on the merits and the claim of service connection for bilateral pes planus.  Hickson, 23 Vet. App. at 394; Bernard, 4 Vet. App. at 394.

Low back condition

In a February 2010 statement, the Veteran indicated that he receives private medical treatment for his back at "Eagles Physicians" and Piedmont Orthopedic.  A May 2013 private examination report notes that the Veteran's primary care physician is related to "Eagle Family Medicine."  A February 2008 letter reflects that the RO previously requested the Veteran's medical records from "Eagle Physicians and Associates," but only regarding treatment for his left knee.  The claims file does not contain records from "Eagles Physicians" or Piedmont Orthopedic, or reflect that at an attempt has been made to obtain them; consequently these relevant records may be outstanding and should be obtained.  See 38 U.S.C.A. § 5103A(b); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).

After any additional records are obtained, the Veteran should be afforded a new VA examination.  A June 2013 VA examination offered a negative nexus opinion, but that conflicts with the May 2013 statement from the private physician who indicated that "service most likely had something to do" with the Veteran's current back disability.  38 C.F.R. § 3.159(c)(4).

Left and Right Knee Conditions

The Veteran attributes his knee problems to running and marching constantly as an infantryman in service.  The Veteran also says he started feeling pain in his knees around 1999 to 2001, and claims service connection is warranted.

In a June 2013 VA medical opinion, the examiner reviewed the Veteran's records, previous examinations, and claims folder, and found, among other things, that the Veteran's knee conditions are less likely as not incurred in or caused by service, because the Veteran's knee conditions are likely due to aging or other conditions related to his feet, which can cause stress on the weight-bearing aspect of his knees.  The examiner did not, however, address the May 2013 private opinion that provided a positive nexus and noted it was "unusual at this age to present with these symptoms, although it is not impossible."  A new opinion should be obtained on remand.  38 C.F.R. § 3.159(c)(4).  

Given a potential relationship between the Veteran's knee conditions and his pes planus, the Board finds that the outcome of the Veteran's service connection claim for bilateral pes planus-addressed below-may impact the issue of entitlement to service connection for conditions of the left and right knees; these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  The opinion obtained on remand should also address the possible relationship between the pes planus and the Veteran's back disability.  

Bilateral Pes Planus

The Veteran is currently diagnosed with bilateral pes planus which he contends was aggravated by the strenuous physical activities in service.  The report of a January 1998 entrance examination notes that the Veteran had mild pes planus, asymptomatic, upon entry into service.  Because the disability at issue was noted at entry, the presumption of soundness does not attach and the presumption of aggravation instead may apply.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The Veteran may establish service connection on the basis of aggravation if there was an increase in disability during service.  38 U.S.C.A. § 1153; Jensen v. Brown, 19 F.3d 1413 (Fed. Cir. 1994).  

In July 1999, the Veteran was seen for complaints of foot pain and the diagnosis was pes planus.  While pes planus was described as asymptomatic at enlistment, it was shown to be symptomatic during service.  The report of physical examination at separation was silent for any complaints or diagnoses related to the feet.  The Veteran asserts that he has suffered continuous foot pain since service, despite the fact that his feet may not have been hurting on the day of his separation examination.  See April 2010 notice of disagreement.  

Given the increase in disability in service, a presumption of aggravation arises and the burden shifts to the government to show a lack of aggravation by establishing by clear and unmistakable evidence "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 ; Jensen, 19 F.3d at 1417; Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004). 

April and June 2013 VA opinions are inadequate because the examiners did not consider the appropriate clear and unmistakable standard.  A new opinion is required.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for back, knee or foot complaints since service.  After securing the necessary release, obtain these records.

2.  Upon completion of the above, afford the Veteran an appropriate VA examination to determine the current severity and likely etiology of his low back and bilateral knee conditions.  The claims folder and all pertinent medical records should be made available to the examiner for review.

Based on the examination and review of the record, the examiner is asked to provide an opinion as to the following, with specificity:

(a) Is it at least as likely as not (50 percent or greater possibility) that any current low back disability was incurred in or is otherwise related to service?  The examiner should address the June 2013 VA opinion and the May 2013 private opinion.    

(b) Is it at least as likely as not (50 percent or greater possibility) that any diagnosed knee disability was incurred in or is otherwise related to service?  

(c) If the answer to (b) is no, is it at least as likely as not (50 percent or greater possibility) that any currently diagnosed knee disability was caused or aggravated by bilateral pes planus?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability present in either knee (i.e., a baseline) before the onset of the aggravation.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Afford the Veteran an appropriate VA examination to determine the current nature and likely etiology of the bilateral pes planus.  The claims folder and all pertinent medical records should be made available to the VA examiner for review.

Based on the examination and review of the record, the examiner is asked to provide an opinion as to the following, with specificity:

(a) Does the evidence clearly and unmistakably show (i.e., it is undebatable) that the Veteran's pre-existing pes planus underwent no increase in severity during service?  

(b) If there was an increase during service, does the evidence clearly and unmistakably show (i.e., it is undebatable) that any increase in severity was part of the natural progress of such pre-existing disability(ies) of the feet.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  Upon completion of the above, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, issue the Veteran a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


